DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	The amendments filed 02/02/2021 have been entered.  
The 35 USC 112 rejection of claims 1-18 have been withdrawn in light of the amendments.  

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  
Regarding claim 1, “wherein the reversing mechanism comprises of” should either be ““wherein the reversing mechanism is comprised 
	Regarding claim 6, “the transmission” should be “the transmission mechanism.”  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a transmission mechanism…for translating a rotary motion from the handle to the working end” in claims 1 and 14.  Under broadest reasonable interpretation and in view of the specification [Instant Application; paragraphs 0006], the “transmission mechanism” will be considered a gear and equivalents thereof. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 14, and those depending therefrom including claims 2-13 and 15-18, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claims 1 and 14, the claimed “the driving mechanism” lacks antecedent basis.  Given that applicant replaced “driving mechanism” with “transmission mechanism,” it’s unclear whether applicant intended to change all instances of “driving mechanism” over to “transmission mechanism.”  For the purpose of examination, and as best understood, all instances of “the driving mechanism” will now be considered “the transmission mechanism.”  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CA2898343A1) in view of Gegg (US-5,201,255).
	Regarding claim 1 (Currently Amended), Wang (CA2898343A1) discloses a ratcheting driver comprising; 
a working end (101) for acting on a work piece; 
a handle (121) positioned apart from the working end (101); and 

a reversing mechanism (first and second ratchet gears 311 and 321) (Fig. 27) combined with the transmission mechanism (transmission mechanism 120) for providing unidirectional rotation of the working end (101) in one of a clockwise and counter-clockwise direction (The `bi-directional multiple speed transmission` or `bi-directional transmission` are referred to in relation to the input, that is, the handle serves as a rotation mechanism, the input force of which can be in any direction of clockwise direction or counterclockwise direction and can be efficiently utilized…”) [Wang; page 12, last paragraph]; wherein the reversing mechanism comprises of:
a first ratchet gear (first ratchet surface 311) and a second ratchet gear (second ratchet surface 321) combined with the reversing mechanism (first and second ratchet gears 311 and 321);
a clockwise pair of cooperating pawls (2111) and a counter-clockwise pair of cooperating pawls (second pawl 2112);
wherein the clockwise pair of cooperating pawls (2111) comprises:
a first clockwise pawl (pawl 2111 on first pawl member 211) which selectively engages the first ratchet gear (first ratchet surface 311) and 
a second clockwise pawl (pawl 2111 on second pawl member 212) which selectively engages the second ratchet gear (second ratchet surface 321) [Wang; paragraph 0118];
wherein the clockwise pair of cooperating pawls (2111) are positioned axially apart (Figs. 24 and 25);
wherein engagement of the clockwise pair of cooperating pawls (2111) and disengagement of the counter-clockwise pair of cooperating pawls (second pawls 2112) allows for clockwise rotation of the ratchet driver;

a first counter-clockwise pawl (second pawl 2112 of first pawl member 211) which selectively engages the first ratchet gear (first ratchet surface 311) and a second counter-clockwise pawl (second pawl 2112 of second pawl member 212) which selectively engages the second ratchet gear (second ratchet surface 321) [Wang; paragraph 0118];
wherein the counter-clockwise pair of cooperating pawls (second pawl 2112) are positioned axially apart (Figs. 24 and 25); and
wherein engagement of the counter-clockwise pair of cooperating pawls (second pawl 2112) and disengagement of the clockwise pair of cooperating pawls (2111) allows for counter-clockwise rotation of the ratchet driver (“when the first ratchet surface 311 rotates in clockwise direction, the first ratchet surface 311 cannot cause the first pawl member 211 to rotate with it together, that is, the teeth of the first fan-shaped pawl 2111 do not engage with the teeth of the first ratchet surface 311 for transmission; and when the moving direction of the teeth of the first ratchet surface 311 at the first fan-shaped pawl 2111 is directing at the first fan-shaped portion 2111 from the second fan-shaped portion 2112, that is, when the first ratchet surface 311 rotates in counterclockwise direction, because the first ball plug 211 contacts the first side wall 2114 of the recess 2113 of the first pawl member 211, the first ratchet surface 311 can cause the first pawl member 211 to rotate with it together”) [emphasis added] [Wang; page 34, first paragraph] (“when the second ratchet surface 321 rotates in clockwise direction, because the second ball plug 222 contacts the first side wall of the recess of the second pawl member 212, the second ratchet surface 321 cannot cause the second pawl member 212 to rotate with it together, that is, the teeth of the first fan-shaped pawl of the second ratchet member 212 do not engage with the teeth of the second ratchet surface 321 for transmission; and when the moving direction of the teeth of the second ratchet surface 321 at the first fan-shaped pawl of the second pawl member 212 is directing at the first fan-shaped portion from the second fan-shaped portion when the second ratchet surface 321 rotates in counterclockwise direction, because the second ball plug 222 contacts the first side wall of the recess of the second pawl member 212, the second ratchet surface 321 can cause the second pawl member 212 to rotate with it together, that is, the teeth of the first fan-shaped pawl of the second pawl member 212 engages with the teeth of the second ratchet surface 321 for transmission”) [emphasis added] [Wang; page 34, second paragraph].  Wang fails to disclose the pairs of cooperating pawls are offset from each other with respect to an axial axis.  
However, Gegg (US-5,201,255) teaches wherein cooperating pawls are offset from each other with respect to an axial axis (Figs. 17-19).  Since Gegg is relevant to ratchet wrenches such as Wang’s, it therefore would have been obvious to one of ordinary skill in the art to offset the pairs of cooperating pawls as taught by Gegg in order to balance the forces circumferentially and prevent binding within the housing [Gegg; col. 8, lines 11-13].  
	Regarding claim 2 (Previously Presented), Wang discloses the ratcheting driver of claim 1, wherein the first ratchet gear (first ratchet surface 311) and the second ratchet gear (second ratchet surface 321) are coaxial (Fig. 27) and rotate relative to each other (Figs. 4 and 5).
	Regarding claim 3 (Previously Presented), Wang discloses the ratcheting driver of claim 2, and further comprising a shaft (105) fixed (securely attached) to the working end (101) and fixed to the first ratchet gear (first ratchet surface 311) (Figs. 4 and 5).
	Regarding claim 4 (Previously Presented), Wang discloses the ratcheting driver of claim 3, wherein the second ratchet gear (second ratchet surface 321) is positioned on the shaft (105) to rotate relative to the shaft (105) (Figs. 22 and 27) (when disengaged from pawls 211 and 212).
	Regarding claim 5 (Currently Amended), Wang discloses the ratcheting driver of claim 4, and further comprising the transmission mechanism (transmission mechanism 120) for providing unidirectional rotation of the working end (101) with rotation of the handle (121) in both a clockwise direction and a counter-clockwise direction (The `bi-directional multiple speed transmission` or `bi-directional transmission` are referred to in relation to the input, that is, the handle serves as a 
	Regarding claim 6 (Original), Wang discloses the ratcheting driver of claim 5, wherein the transmission comprises a first driving gear (118) positioned coaxially with respect to a second driving gear (111), wherein the second driving gear (111) is fixed to the second ratchet gear (second ratchet surface 321) (Fig. 27).
	Regarding claim 7 (Original), Wang discloses the ratcheting driver of claim 8, wherein the first driving gear (118) rotates synchronously with the first ratchet gear (first ratchet surface 311) (Fig. 27).
	Regarding claim 8 (Original), Wang discloses the ratcheting driver of claim 7, and further comprising a first primary transmission gear (128) positioned between the first driving gear (118) and the second driving gear (111) for rotation about an axis that is perpendicular to the shaft (105) for imparting rotation of the handle (121) to rotation of the working end (101) (Figs. 4-6).
	Regarding claim 9 (Previously Presented), Wang discloses the ratcheting driver of claim 8, and further comprising a gear rack (i.e. gear framework) (114) for positioning the first driving gear (118), the second driving gear (111) and the first primary transmission gear (128) relative to each other (Figs. 4-6).
	Regarding claim 10 (Previously Presented), Wang discloses the ratcheting driver of claim 9, and further comprising a second primary transmission gear (the other of two gears 128) positioned axially apart from the first primary transmission gear (128) (Figs. 4-6).
	Regarding claim 11 (Previously Presented), Wang discloses the ratcheting driver of claim 1, wherein the reversing mechanism (first and second ratchet gears 311 and 321) further comprises:
a switch (220 and detents 221, 222) for selectively engaging the clockwise pair of cooperating pawls (2111) (“push button assembly 126 has a portion extending into the sliding slot 116, such as an arm 126-1 or a steel ball, so as to constitute a cam mechanism that converts the 
wherein the switch (220) has an upper half (where ball 221 is retained in shaft 220) and a lower half ((where ball 222 is retained in shaft 220) (Fig. 24);
wherein at a first position (when the ball engages first side wall 2114 for pushing fan shaped pawl 2111 into engagement with gear) [Wang; page 34, paragraph 1] the upper half of the switch (220) selectively engages the first clockwise pawl (pawl 2111 on first pawl member 211) into engagement with the first ratchet gear (first ratchet surface 311) and the lower half of the switch selectively engages the second clockwise pawl (pawl 2111 on second pawl member 212) into engagement with the second ratchet gear (second ratchet surface 321) (“By rotating the central shaft 220, the first ball plug 221 is caused to come into contact with the first side wall 2114 of the recess 2113 of the first pawl member 211, and at the same time, the second ball plug 222 is caused to come into contact with the first side wall of the recess of the second pawl member 212. At this point the bi-directional screwdriver of the present invention is in the first operating mode”) [Wang; paragraph 0118]; and
wherein at a second position the upper half of the switch (220) selectively engages the first counter-clockwise pawl (second pawl 2112 of first pawl member 211) into engagement with the first ratchet gear (first ratchet surface 311) and the lower half of the switch selectively engages the second counter-clockwise pawl (second pawl 2112 of second pawl member 212) Info engagement with the second ratchet gear (second ratchet surface 321) (“the first ball plug 221 is caused to come into contact with the second side wall 2115 of the recess 2113 of the first pawl member 211, and at the same time the second ball plug 222 is caused to come into contact with 
	Regarding claim 14 (Currently Amended), Wang discloses a ratcheting driver comprising: 
a working end (101) for acting on a work piece; 
a handle (121) positioned apart from the working end (101); and 
a transmission mechanism (transmission mechanism 120) combined between the handle (121) and the working end (101) for translating a rotary motion from the handle (121) to the working end (101);
a switch (220 and detents 221, 222) engaging the (transmission mechanism 120) (Figs. 5 24, and 25) and for switching a rotational direction of the working end (101) between a clockwise rotation and a counter-clockwise rotation (“push button assembly 126 has a portion extending into the sliding slot 116, such as an arm 126-1 or a steel ball, so as to constitute a cam mechanism that converts the axial lineal movement of the push button assembly 126 to the circular movement of the reversing member 115”) [Wang; page 24, first paragraph] (Figs. 4 and 5); 
a first ratchet gear (first ratchet surface 311) and a second ratchet gear (second ratchet surface 321); 
a clockwise pair of cooperating pawls (2111) and a counter-clockwise pair of cooperating pawls (second pawl 2112);
wherein the clockwise pair of cooperating pawls (2111) comprises:
a first clockwise pawl (pawl 2111 on first pawl member 211) which selectively engages the first ratchet gear (first ratchet surface 311) and 
a second clockwise pawl (pawl 2111 on second pawl member 212) which selectively engages the second ratchet gear (second ratchet surface 321) [Wang; paragraph 0118];
wherein the clockwise pair of cooperating pawls (2111) are positioned axially apart (Figs. 24 and 25);

wherein the counter-clockwise pair of cooperating pawls (second pawl 2112) comprises:
a first counter-clockwise pawl (second pawl 2112 of first pawl member 211) which selectively engages the first ratchet gear (first ratchet surface 311) and a second counter-clockwise pawl (second pawl 2112 of second pawl member 212) which selectively engages the second ratchet gear (second ratchet surface 321) [Wang; paragraph 0118];
wherein the counter-clockwise pair of cooperating pawls (second pawl 2112) are positioned axially apart (Figs. 24 and 25); and
wherein engagement of the counter-clockwise pair of cooperating pawls (second pawl 2112) and disengagement of the clockwise pair of cooperating pawls (2111) allows for counter-clockwise rotation of the ratchet driver (“when the first ratchet surface 311 rotates in clockwise direction, the first ratchet surface 311 cannot cause the first pawl member 211 to rotate with it together, that is, the teeth of the first fan-shaped pawl 2111 do not engage with the teeth of the first ratchet surface 311 for transmission; and when the moving direction of the teeth of the first ratchet surface 311 at the first fan-shaped pawl 2111 is directing at the first fan-shaped portion 2111 from the second fan-shaped portion 2112, that is, when the first ratchet surface 311 rotates in counterclockwise direction, because the first ball plug 211 contacts the first side wall 2114 of the recess 2113 of the first pawl member 211, the first ratchet surface 311 can cause the first pawl member 211 to rotate with it together”) [emphasis added] [Wang; page 34, first paragraph] (“when the second ratchet surface 321 rotates in clockwise direction, because the second ball plug 222 contacts the first side wall of the recess of the second pawl member 212, the second ratchet surface 321 cannot cause the second pawl member 212 to rotate with it together, that is, the teeth of the first fan-shaped pawl of the second ratchet member 212 do not when the second ratchet surface 321 rotates in counterclockwise direction, because the second ball plug 222 contacts the first side wall of the recess of the second pawl member 212, the second ratchet surface 321 can cause the second pawl member 212 to rotate with it together, that is, the teeth of the first fan-shaped pawl of the second pawl member 212 engages with the teeth of the second ratchet surface 321 for transmission”) [emphasis added] [Wang; page 34, second paragraph].  Wang fails to disclose the pairs of cooperating pawls are offset from each other with respect to an axial axis.  
However, Gegg (US-5,201,255) teaches wherein cooperating pawls are offset from each other with respect to an axial axis (Figs. 17-19).  Since Gegg is relevant to ratchet wrenches such as Wang’s, it therefore would have been obvious to one of ordinary skill in the art to offset the pairs of cooperating pawls as taught by Gegg in order to balance the forces circumferentially and prevent binding within the housing [Gegg; col. 8, lines 11-13].  
	Regarding claim 15 (Previously Presented), Wang discloses the ratcheting driver of claim 14, wherein the switch (220) has an upper half (where ball 221 is retained in shaft 220) and a lower half (where ball 222 is retained in shaft 220) (Fig. 24);
wherein at a first position (when the ball engages first side wall 2114 for pushing fan shaped pawl 2111 into engagement with gear) [Wang; page 34, paragraph 1] the upper half of the switch (220) selectively engages the first clockwise pawl (pawl 2111 on first pawl member 211) into engagement with the first ratchet gear (first ratchet surface 311) and the lower half of the switch selectively engages the second clockwise pawl (pawl 2111 on second pawl member 212) into engagement with the second ratchet gear (second ratchet surface 321) (“By rotating the central shaft 220, the first ball plug 221 is caused to come into contact with the first side wall 2114 of the recess 2113 of the first pawl member 211, and at the same time, the second ball plug 222 
wherein at a second position the upper half of the switch (220) selectively engages the first counter-clockwise pawl (second pawl 2112 of first pawl member 211) into engagement with the first ratchet gear (first ratchet surface 311) and the lower half of the switch selectively engages the second counter-clockwise pawl (second pawl 2112 of second pawl member 212) Info engagement with the second ratchet gear (second ratchet surface 321) (“the first ball plug 221 is caused to come into contact with the second side wall 2115 of the recess 2113 of the first pawl member 211, and at the same time the second ball plug 222 is caused to come into contact with the second side wall of the recess of the second pawl member 212. At this point the bi-directional screwdriver of the present invention is in a second operating mode.”) [Wang; paragraph 0118].

Claims 12, 13, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CA2898343A1) in view of Gegg (US-5,201,255) and further in view of Imperio (US-4,137,801).
	Regarding claim 12 (Previously Presented), Wang discloses the ratcheting driver of claim 11, wherein one of the upper half and the lower half of the switch (220) comprises at least one detents (ball plugs 221 and 222, respectively) on an inner circumference in order to resistively maintain the switch (220) in one of two positions corresponding with a clock wise rotation of the working end (101) and a counter clockwise rotation of the working end (101) [Wang; paragraph 0118], but fails to disclose wherein one of the upper half and the lower half of the switch comprises at least two detents (ball plugs 221 and 222).
	However, Imperio (US-4,137,801) teaches including at least two detents (16) on one half of the switch (a half corresponding to the plane on which the detent 16 and ratchets 28 and 30 are located on) (Fig. 6).  Since the holding strength of a gear is determined by the contact area 
	Regarding claim 13 (Previously Presented), Wang discloses the ratcheting driver of claim 12, wherein each of the upper half (with ball plug 221) of the switch (220) and the lower half (with ball plug 222) of the switch (220) has an area on the inner circumference (has a circumference which is more interior than the outermost circumference) of the switch (220) that selectively (selectively depending on push button assembly 126 selection) urges a pawl (the non-selected pawl of 2111 or 2112) away from the corresponding first ratchet gear (first ratchet surface 311) and the second ratchet gear (second ratchet surface 321) [Wang; paragraph 0117].
	Regarding claim 16 (Original), Wang discloses the ratcheting driver of claim 15, wherein one of the upper half and the lower half of the switch (220) comprises at least one detents (ball plugs 221 and 222, respectively) on an inner circumference in order to resistively maintain the switch (220) in one of two positions corresponding with a clock wise rotation of the working end (101) and a counter clockwise rotation of the working end (101) [Wang; paragraph 0118], but fails to disclose wherein one of the upper half and the lower half of the switch comprises at least two detents (ball plugs 221 and 222).
	However, Imperio (US-4,137,801) teaches including at least two detents (16) on one half of the switch (a half corresponding to the plane on which the detent 16 and ratchets 28 and 30 are located on) (Fig. 6).  Since the holding strength of a gear is determined by the contact area between gears, which in this case is between a pawl and an outer gear, it therefore would have been obvious to one of ordinary skill in the art to combine a second detent on each of the upper and lower halves of Wang as taught by Imperio in order to increase the contact surface area for 
	Regarding claim 17 (Original), Wang discloses the ratcheting driver of claim 16, wherein the at least two detents (detent 222, combined with a second detent as made obvious by Imperio in claim 16) are on the lower half of the switch (220), the lower half of the switch (220) has an area on the inner circumference of the switch that selectively engages the second clockwise pawl (pawl 2111 on second pawl member 212) or the second counter-clockwise pawl (second pawl 2112 of second pawl member 212) to urge the pawl away from the second ratchet gear (second ratchet surface 321) so that only one pawl (either pawl 2111 or pawl 2112) is engaged with the second ratchet gear (second ratchet surface 321) at a time corresponding with a clock-wise rotation of the working end (101) and a counter-clockwise rotation of the working end (101).
	Regarding claim 18 (Original), Wang discloses the ratcheting driver of claim 17, wherein the lower half of the switch (220) comprises three detents (Wang discloses three detents 127-1 or 127-2 in Figure 5) with one of the three detents (127-1 or 127-2) corresponding with a locked position that locks the working end (101) (Fig. 10) [Wang; paragraph 0080]. Since the holding strength of a gear is determined by the contact area between gears, which in this case is between a pawl and an outer gear, it therefore would have been obvious to one of ordinary skill in the art to combine a second and third detent on each of the upper and lower halves of Wang as taught by Wang [Wang; paragraph 0080] and made obvious by Imperio in order to increase the contact surface area for holding (i.e. resisting push/pull forces) and thus not only increase the holding strength of the device, but lower the amount of wear relative to having a single holding ratchet [Imperio; col. 2, lines 26-30].

Response to Arguments
Applicant's arguments filed 02/02/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 9 of the Remarks that changing “a driving mechanism” to “a transmission mechanism” and clarifying the “reversing mechanism” is meant to prevent a means-plus-function interpretation.  
	In response, as to the latter, the reversing mechanism is now considered not to be means-plus-function since it includes structures such as a first ratchet gear.  
	As to the transmission mechanism, this is still considered to invoke means-plus-function.  Claims must be given their broadest reasonable interpretation of terms such as “transmission” and “mechanism.”  But a broad term such as “mechanism” may vary in broadness in that a gear, shaft, or even a fastener for connecting the pieces is not a transmission, but could be a transmission mechanism.  To avoid these issues of misinterpretation of what applicant means when referring to “transmission mechanism,” which is found in view of the specification, and issues of indefiniteness, the use of 35 USC 112(f) is used to clarify, for the record, structures which don’t recite sufficient structure to perform a recited function.  Therefore, while “driving mechanism” to “transmission mechanism” are different, the same issue applies and thus “transmission mechanism” will be interpreted under 35 USC 112(f).  
	Applicant argues on page 10 of the Remarks that the prior art of Wang in view of Gegg fails to disclose two clockwise pawls and two counter-clockwise pawls positioned axially apart and offset from each other with respect to an axial axis to create a streamline wrench.  Applicant argues that while Gegg discloses pawls disposed along an axis, it’s not obvious to combine.
	In response, a clockwise and a counter-clockwise pair of pawls can cooperate to create a bi-direction screwdriver, as shown by Wang.  In the embodiment of Figures 23-25 of Wang, this is achieved by axially spacing two pawls 211, 212 along shaft 210 which engage their respective teeth 311 and 321 (Fig. 27).  
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947.  The examiner can normally be reached on Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL D CRANDALL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723